Citation Nr: 9916804	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to December 14, 1990, 
for residuals of hit and run accident injuries, to include 
whether an April 1988 Administrative Decision was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1983 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's case was remanded for 
further development in June 1997.  The requested development 
having been completed, the case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran was injured in a hit and run accident in July 
1985.  He was discharged from active duty with an Honorable 
Discharge on March 16, 1987.  The reason for discharge was 
physical disability resulting from intentional misconduct or 
willful neglect.

2.  The veteran filed a claim for service connection for 
residuals of the hit and run accident in April 1987.  His 
disabilities were found not to have been incurred in the line 
of duty in an April 1988 Administrative Decision.  He was 
notified of the decision by way of a letter dated May 9, 
1988.

3.  The veteran submitted a notice of disagreement (NOD) in 
May 1988.  He was issued a statement of the case (SOC) in May 
1992, and perfected an appeal in July 1992.

4.  The veteran was granted service connection for the 
residuals of the hit and run accident in July 1993 as a 
result of an Administrative Decision dated in July 1993.  He 
was given an effective date of December 1990 in keeping with 
his request to reopen his claim.  

5.  The proper effective date for a grant of entitlement to 
service connection for residuals of a hit and run accident is 
March 17, 1987, the day following his separation from active 
duty as he has continuously prosecuted his claim since his 
discharge from service in March 1987 and his initial April 
1987 claim.


CONCLUSION OF LAW

The criteria for an effective date of March 17, 1987, for 
service connection for residuals of hit and run accident 
injuries, have been met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

The veteran served on active duty from May 1983 to March 16, 
1987.  During service, he suffered injuries as a result being 
struck by a hit and run driver in July 1985.  He was 
ultimately given an honorable discharge in March 1987.  
However, his DD 214 listed his reason for separation as 
physical disability resulting from intentional misconduct or 
willful neglect.

The veteran filed a claim with VA in April 1987, seeking to 
establish service connection for the residuals of the hit and 
run accident.  In an Administrative Decision dated in April 
1988, it was determined that the veteran's injuries were the 
result of his own misconduct and service connection was 
denied.  He was notified of this decision by way of a letter 
dated May 9, 1988.

The record contains a letter from the Military Order of the 
Purple Heart (MOPH) dated May 13, 1988.  The letter 
transmitted a copy of the veteran's DD 214, a VA Form 21-526 
(Veteran's Application for Pension or Compensation) dated May 
8, 1988, and a VA Form 21-4138 (Statement in Support of 
Claim), dated May 9, 1988.  The VA Form 21-526 requests 
entitlement to benefits for injuries suffered from the hit 
and run during service.  The veteran makes the same claim in 
his statement.  There is no date of receipt stamped on the 
MOPH letter.  However, there is a date stamp of June 18, 
1988, on the VA Form 21-526.  The Board notes that the 
language of the statement clearly indicates that the veteran 
believed he was entitled to compensation and other benefits.  
See Phillips v. Brown, 10 Vet. App. 25, 34 (1997) ("While an 
NOD does not require 'special wording,' it must be in terms 
which can be reasonably construed as disagreement with [an 
RO] determination and a desire for appellate review.")  The 
Board finds that the veteran's statement to be an NOD with 
the April 1988 Administrative Decision.  38 C.F.R. § 20.201 
(1998).

The Board notes that the RO had determined that the veteran 
did not submit a timely appeal.  Consequently, he was 
instructed that he needed to reopen his claim for service 
connection.  He submitted a claim in December 1990.  He was 
again denied service connection by an Administrative Decision 
dated in February 1991.  He filed an NOD with this decision 
in January 1992 and was issued an SOC in May 1992.  He 
perfected his appeal by filing a VA Form 9 that was received 
by the RO in July 1992.

The veteran continued to prosecute his claim.  An 
Administrative Decision, dated in July 1993, found that the 
veteran's injuries in service were not the result of willful 
misconduct.  The veteran was then granted service connection 
for a post-traumatic seizure disorder, headaches secondary to 
closed head injury, residuals of a left scapular fracture and 
residuals of a L1 fracture.  The effective date was 
established as December 14, 1990, the date of receipt of the 
veteran's submission to reopen his claim.  The veteran has 
argued that he is entitled to an earlier effective date, back 
to the submission of his original claim in April 1987.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim shall 
be fixed pursuant to the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(a), (b)(1).  Otherwise, the effective date of an award 
of compensation based upon direct service connection will be 
the date of receipt of a claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the veteran's claim for service connection was 
received at the RO in April 1987, approximately one month 
after his discharge from service.  He was denied service 
connection in April 1988 but filed an NOD with that denial 
that was not acted upon by the RO.  He was ultimately granted 
service connection in July 1993.  The effective date was 
established as the date his reopened claim was received in 
December 1990.  

The Board finds that the veteran did file a timely NOD with 
the original denial of his claim in April 1988.  He was 
provided with an SOC in June 1992 relative to the issue of 
denial of service connection for injuries due to willful 
misconduct.  He then perfected a timely appeal of that issue 
in July 1992.  38 C.F.R. §§ 20.302(a), (b) (1998).  
Accordingly, as the veteran has continuously prosecuted his 
claim for service connection since his original application 
in April 1987, the Board finds that he is entitled to an 
earlier effective date.  The veteran is entitled to an 
effective date of March 17, 1987, the day after his 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).  

As the April 1988 administrative decision was never final, 
the question whether it was clearly and unmistakably 
erroneous is moot.  


ORDER

Entitlement to an effective date of March 17, 1987, for 
service connection for residuals of hit and run accident 
injuries is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

